DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 8, 2019 and March 4, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Where applicant acts as his or her own lexicographer to specifically define a term of a Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “longitudinal direction” in claim 1 is used by the claim to mean “extension direction,” while the accepted meaning is “circumferential direction.” The term is indefinite because the specification does not clearly redefine the term. Additionally, claim 1 recites the limitation "block connected bodies" in line 3, as opposed to “connected bodies” that is defined in line 2. Claims 2-20 are rejected as depending upon claim 1.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 states “the second connected body further comprises two first blocks” and then “and a fifth tie-bar connecting two first blocks”, therefore the claim appears to define two first blocks in two different places. It is believed that the second of these should read “and a fifth tie-bar connecting the two first blocks”.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 includes the limitation “a sixth tie-bars” which is unclear because “a” is singular but “tie-bars” is plural. For purposes of this Office action, the claim is going to be interpreted as if the phrase was “sixth tie-bars” rather than “a sixth tie-bars”.
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hikita (US Pub. No. 2012/0312436).
Regarding claim 1, Hikita teaches a motorcycle tire (for off-road is an intended use which does not further limit the claim) for uneven terrain (title) comprising a tread 22 comprising a bottom surface and connected bodies, the connected bodies comprising blocks 42 (paragraphs [0025]-[0027]; figures 1-2)  and tie-bars protruding from the bottom surface with a height smaller than that of the blocks so as to connect the blocks with each other (see figure 2, area between the lines which connect adjacent blocks 42 to each other, and figure 1, the raised area between the two center blocks), the block connected 
Regarding claim 2, Hikita teaches that the first connected body is bent in a U-shaped manner (figure 2).
Regarding claim 3, Hikita teaches (top circled connected body) that the first end block (bottom left block) is arranged on one side with respect to the tire equator and the second end block (rightmost block) is arranged on the other side of the equator (see annotated figure 2 below – it being noted that the claim does not require that the entire second end block be arranged on the other side of the equator).


    PNG
    media_image1.png
    783
    520
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Larregain (US Pat. No. D713,327).
Regarding claim 1, Larregain teaches a design for a pneumatic tire (title) (official notice is taken that using a tread pattern on a tire improves the handling of the tire, and thus it would have been obvious to one of ordinary skill in the art to use the design as taught by Larregain on a pneumatic tire in order to improve the handling of the tire and it would have been obvious to create a motorcycle tire because the design shape of the tire is for a sidewall running tire such as a motorcycle or bicycle – see figures 1-6) (for off-road is an intended use which does not further limit the claim) comprising a tread comprising a bottom surface and connected bodies, the connected bodies comprising blocks and tie-bars protruding from the bottom surface with a height smaller than that of the blocks so as to connect the blocks with each other, the block connected bodies comprising a first connected body whose blocks and tie-bars are arranged so as to surround the bottom surface at least partially, the first connected body comprising a first end block located on a first end of the first connected body and a second end block located on a second end of the first connected body, the first and second end blocks being adjacent with one another (broadest reasonable interpretation of adjacent is near, or next to, and it is noted that there is a direct path between the claimed first and second end block), and no tie-bar connecting the first and second end block (figure 6).

Regarding claim 3, Larregain teaches that the first end block is arranged on one side with respect to the tire equator and the second end block is arranged on the other side of the equator (figure 6).
Regarding claim 4, Larregain teaches that the tread has a rotation direction (it being noted that the tread will function differently depending on which direction the tire is rotated) wherein the first connected body comprises intermediate blocks located between the first and second end block and the first and second end block are arranged in one direction with respect to the intermediate blocks (figure 6). Given that the tire can be rotated in either direction, for one of the rotational directions the first and second end blocks are necessarily arranged in the rearward direction.
Regarding claim 6, Larregain teaches that the intermediate blocks comprise a first intermediate block adjacent to the first end block through one of the tie bars, a second intermediate block adjacent to the second end block through one of the tie bars, and a third intermediate block located between the first and second intermediate block (figure 6).
Regarding claim 7, Larregain teaches that the third intermediate block is a plain block whose ground contact surface has no grooves (figure 6).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larregain as applied to claim 4 above, and further in view of Hikita II (US Pub. No. 2012/0018067).
Regarding claim 5, Larregain teaches first and second tie bars as claimed (figure 6), but does not specifically disclose that the first and second tie bars reduce in width continuously toward rearwardly in the rotation direction. Hikita II teaches providing shoulder tie bars which increase in width toward the intended tire rotational direction (i.e., the tie bars decrease in width rearwardly in the rotation direction) (paragraph [0089]). Accordingly, it would have been obvious to one of ordinary skill in the art .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Larregain as applied to claim 6 above, and further in view of Matsumura (US Pat. No. D521,926).
Regarding claim 8, Larregain does not specifically disclose providing one or more grooves on first and second end blocks and intermediate blocks. Matsumura teaches connected bodies with first and second end blocks, first and second intermediate blocks, and a third intermediate block, where the first and second end blocks, and the first and second intermediate blocks are provided with a groove (figure 4). It would have been obvious to one of ordinary skill in the art to provide a groove on first and second end blocks and first and second intermediate blocks as taught by Matsumura in the tire of Larregain as a known configuration of end and intermediate block ground contact surface with the predictable result of having functional tread blocks.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita or Larregain as applied to claim 1 above, and further in view of Sueishi (US Pat. No. D579,406).
Regarding claim 9, Hikita and Larregain do not specifically disclose a second connected body whose blocks and tie bars define a closed area. Sueishi teaches a connected body whose blocks and tie bars define a closed area, in addition to other connected bodies (figures 2 and 4). It would have been obvious to one of ordinary skill in the art to use a closed area connected body as taught by Sueishi in the tire of Hikita or Larregain as a known connected body for use in a motorcycle tire with the predictable result of having a functional tread pattern.
Regarding claim 10, Sueishi teaches that the closed connected body has five blocks (figure 4).
Regarding claim 11, Sueishi teaches that the closed connected body crosses the equator (figure 4).

Regarding claim 13, Sueishi teaches that the closed connected body comprises two second blocks on a first side in a circumferential direction and axially outward from the first blocks, and sixth tie bars connecting the second blocks and first blocks (figure 4).
Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hikita or Larregain as applied to claim 1 above, and further in view of Ichiryu (US Pub. No. 2016/0250896).
Regarding claims 14, Hikita and Larregain do not specifically disclose that at least one of the blocks of the first connected body is a grooved block provided with a U-shaped groove comprising two first groove elements extending from an edge of the ground contact surface and a second groove element connecting the first groove elements. Ichiryu teaches a motorcycle tire for uneven ground travel (title) comprising at least one grooved block 15 provided with a U-shaped groove 20 comprising two first groove elements 21 extending from an edge of the ground contact surface and a second groove element 22 connecting the first groove elements (paragraphs [0036]-[0041]; figures 2-3). It would have been obvious to one of ordinary skill in the art to use a grooved block as taught by Ichiryu as one or more of the blocks of the first connected body in the tire of Hikita or Larregain in order to have a block with excellent grip performance in dry and rough terrain as well as to effectively discharge mud from the block (see Ichiryu at paragraph [0015]).
Regarding claim 15, Ichiryu teaches that the second groove element can have a greater groove depth than that of the first groove elements (paragraph [0042]; figure 4b).
Regarding claims 16-17, Ichiryu teaches that the grooved block comprises an auxiliary portion 23 located inside the U-shaped groove and a main portion 24 outside the U-shaped groove, and the auxiliary portion can protrude outwardly from the main portion preferably not more than 2.0 mm, overlapping the claimed range of claim 17 (paragraph [0053]; figure 4b). “In the case where the claimed 
Regarding claim 18, Ichiryu teaches that the auxiliary portion can comprise a ground contact edge that is aligned straight with a ground contact edge of the main portion through the first groove elements (figure 4a).
Regarding claim 19, Ichiryu teaches that the surface area of the ground contact surface of the auxiliary portion is preferably not less than 0.15 times and preferably not more than 0.45 times the area of a virtual ground contact surface filling all grooves formed on the block (paragraph [0051]).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hikita in view of Ichiryu or Larregain in view of Ichiryu as applied to claim 14 above, and further in view of Sueishi (US Pat. No. D579,406).
Regarding claim 9, Hikita (combined) and Larregain (combined) do not specifically disclose a second connected body whose blocks and tie bars define a closed area. Sueishi teaches a connected body whose blocks and tie bars define a closed area, in addition to other connected bodies (figures 2 and 4). It would have been obvious to one of ordinary skill in the art to use a closed area connected body as taught by Sueishi in the tire of Hikita (combined) or Larregain (combined) as a known connected body for use in a motorcycle tire with the predictable result of having a functional tread pattern. Ichiryu teaches a motorcycle tire for uneven ground travel (title) comprising at least one grooved block 15 provided with a U-shaped groove 20 comprising two first groove elements 21 extending from an edge of the ground contact surface and a second groove element 22 connecting the first groove elements (paragraphs [0036]-[0041]; figures 2-3). It would have been obvious to one of ordinary skill in the art to use a grooved block as taught by Ichiryu as one or more of the blocks of the second connected body in the tire of Hikita (combined) or Larregain (combined) in order to have a block with excellent grip 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	January 12, 2022

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
January 13, 2022